DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 01/28/2021. Claims 2 and 18 were canceled before. Claims 1, 3-17, and 19-20 have examined and are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.
Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive.
The 35 U.S.C. 112(a), pre-AIA  first paragraph, and 112(b), pre-AIA  second paragraph, rejection of claims 10-16 is withdrawn in view of the amendment.
Applicant argues, page 8 of the remarks, “Malina, by contrast, teaches writing ‘all of the data’ from one SMR zone to another SMR zone. Malina, 6:12-15.”
The Examiner respectfully disagrees and submits that Malina teaches writing all or a portion of the data from a first SMR zone to a second SMR zone. The Examiner cited col 6 lines 3-15 and FIG. 4B of Malina where Malina teaches writing all or a portion 
Applicant argues, pages 9-10 of the remarks, “Hess already addresses write errors… There is no evidence that the proposed modification of Hess using Malina have provided better error performance than is already provided by Hess.”
The Examiner respectfully disagrees. Due to various physical phenomena, various types of errors occur in an SMR medium. Malina addresses at least two types of errors: ATI and WATER. ATI (adjacent track interference) occurs because of repetitive writes to an SMR zone (see col 5 lines 1-11 of Malina). ATI errors are alleviated by sequentially writing to an SMR zone (see col 5 lines 1-11 of Malina. Also see col 2 lines 59-61 of Hess). WATER (wide area track erasure) results in data being erased from adjacent tracks near a track being written due to interference from the magnetic field of the write head (see col 1 lines 25-27 of Malina). Although Hess writes data sequentially or in burst-mode in an SMR zone, Hess specifically teaches no other steps to mitigate the effects of ATI and WATER. Malina teaches that by rewriting data from a first SMR zone to a second SMR zone, effects of ATI and WATER are mitigated. Hence, Malina improves the invention of Hess as would be understood by one of ordinary skill in the art reading the disclosures of Hess and Malina. 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al. US 9,269,376 (“Hess”) in view of Malina US 8,699,159 (“Malina’159”).
As per independent claim 1, Hess teaches A method (A method of operating a data storage device comprising a cache storage region and an SMR storage region is disclosed, col 1 lines 57-61) comprising:
writing a first set of data blocks of data of a write request to first physical blocks in a first open zone of a shingled magnetic recording (SMR) storage device of a storage system (Storage control system 114 of data storage device 110 receives (201) write operations over at host interface associated with storage link 130 for storage of write data by data storage device 110, and accumulates the write data in cache storage region 112 until a commit threshold condition, col 4 lines 3-8 and FIGS. 1-2. When enough data has been cached into cache storage region 112 or after another threshold (such as a timing threshold), then any data held in cache 
writing the first set of data blocks to a structure in a nonvolatile memory of the storage system, wherein the structure includes a second set of data blocks already written to second physical blocks in the first open zone, wherein the second physical blocks precede the first physical blocks (Instead of directly writing the write data into SMR storage region 113, storage control system 114 accumulates the write data in cache storage region 112 until a commit threshold condition. As shown in FIG. 1, write data 131 is received over storage link 130 and accumulated into cache 112 as cached data 118, col 4 lines 16-21 and FIGS. 1-2. Cache storage region 112 comprises at least one non-SMR storage region and may include solid state storage media, col 3 lines 43-46 and lines 55-56 and FIG. 1);
detecting a write error associated with the first set of data blocks to the first open zone (Data verify operation into the first burst zone may detect error, col 5 lines 10-24);
validating data in the first open zone, based on data in the structure, from the beginning of the first open zone (Control system 114 does not purge or remove write data from cache storage region 112 until the data has been successfully verified as written in SMR storage region 113. Specifically, control system 114 verifies (203) the write data written into the first burst zone once the burst transfer of the write data into the first burst zone is complete. In FIG. 1, cached data 118 is committed into burst zone 
writing data that correspond to corrupted data from the structure to a second open zone of the SMR storage device for data in the first open zone that are determined to be corrupted based on the validating (Responsive to data verify errors in the write data written into the first burst zone, control system 114 writes (204) data associated with the data verify errors into an exception location 117 (on the same SMR medium, FIG. 1) associated with the first burst zone, col 5 lines 10-24 and FIGS. 1-2).
Hess discloses all of the claimed limitations from above, but does not explicitly teach “and writing uncorrupted data from the first open zone to the second open zone”.
However, in an analogous art in the same field of endeavor, Malina’159 teaches and writing uncorrupted data from the first open zone to the second open zone (The invention addresses wide area track erasure (WATER). SMR heads are more susceptible to WATER than conventional disk drives, col 1 lines 23-32. In order to reduce the effects of WATER, all or a portion of the data from SMR zones 226 and/or 234 can be rewritten in a different SMR zone such as SMR zone 236, col 6 lines 3-15 and FIG. 4B).
Given the teaching of Malina’159, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Hess with “and writing uncorrupted data from the first open zone to the second open zone”. The motivation would be that by rewriting 
As per dependent claim 3, Hess in combination Malina’159 discloses the method of claim 1. Hess teaches further comprising: for data in the first open zone that do not have corresponding data in the structure in the nonvolatile memory, writing the data that does not have corresponding data in the structure from the first open zone to the second open zone (Control system 114 can mark the storage locations associated with the data that fails verification as unused or free, and re-write the data into exception location 117, col 5 lines 25-27 and FIG. 1).
As per dependent claim 4, Hess in combination Malina’159 discloses the method of claim 1. Hess teaches wherein validating the data in the first open zone comprises: for each physical block in the first open zone from the beginning of the first open zone, generating a first checksum with the data of the physical block and a second checksum with a corresponding data block in the structure, and determining that the first checksum does not equal the second checksum (Checksum verification may be carried out, col 5 lines 4-9).
As per dependent claim 7, Hess in combination Malina’159 discloses the method of claim 1. Hess teaches wherein writing the first set of data blocks to the first physical blocks in the first open zone comprises writing the first set of data blocks from the structure to the first physical blocks in the first open zone (When enough data has been cached into cache storage region 112 or after another threshold (such as a timing threshold), then any data held in cache storage area 112 can be burst written into SMR storage region 113, col 4 lines 33-37 and FIGS. 1-2. Control system 
As per dependent claim 8, Hess in combination Malina’159 discloses the method of claim 1. Hess teaches further comprising: buffering in the structure data blocks of an object to write to the SMR device until the buffered data blocks satisfy a size threshold of a physical block of the SMR device (When enough data has been cached into cache storage region 112 or after another threshold (such as a timing threshold), then any data held in cache storage area 112 can be burst written into SMR storage region 113, col 4 lines 33-37 and FIGS. 1-2. Control system 114 burst transfers (202) the write data into at least a first burst zone of SMR storage region 113, col 4 lines 38-39 and FIGS. 1-2).
As per dependent claim 9, Hess in combination Malina’159 discloses the method of claim 1. Hess teaches wherein the structure is one of a plurality of structures in the nonvolatile memory and each of the plurality of structures corresponds to a different one of a plurality of open zones of the SMR device (Cache storage region 112 comprises at least one non-SMR storage region, such as PMR storage regions or other non-SMR storage regions, which is on the same rotating storage media as SMR storage region 113, col 3 lines 43-47).
As per claims 10-16, these claims are respectively rejected based on arguments provided above for similar rejected claims 1, 7-9, 4, 4, and 3. For computer program product on a non-transitory computer readable memory, see col 9 lines 36-59 of Hess.
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hess in view of Malina’159 and in further view of Cohen et al. US 9,329,991 (“Cohen”).
As per dependent claim 5, Hess in combination Malina’159 discloses the method of claim 1. Hess and Malina’159 may not explicitly disclose, but in an analogous art in the same field of endeavor, Cohen teaches wherein the structure comprises a First In First Out (FIFO) data structure (Host write data of a host write command is stored in a first-in-first-out (FIFO) fashion in a local memory, col 12 lines 36-40).
Given the teaching of Cohen, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Hess and Malina’159 with “wherein the structure comprises a First In First Out (FIFO) data structure”. The motivation would be that silicon area and power would be reduced, col 8 lines 30-31 of Cohen.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hess in view of Malina’159 and in further view of Malina et al. US 8,959,281 (“Malina”).
As per dependent claim 6, Hess in combination Malina’159 discloses the method of claim 1. Hess and Malina’159 may not explicitly disclose, but in an analogous art in the same field of endeavor, Malina teaches wherein the write error comprises a vibration error of the SMR storage device (SMR zones can be more susceptible to write errors caused from vibration since the tracks for SMR zones can be relatively narrow, col 8 lines 43-46).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132